Title: General Orders, 15 June 1783
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Sunday June 15th 1783
                     Parole Brunswick—
                     Countersigns Princetown—Amboy.
                  
                  For duty tomorrow Lt Col. Comdt Sprout
                  Adjutant from the 2d regt
                  For duty tomorrow the 2d Massachusetts regiment.
                  As soon as the furloughing of the officers and Men who retire from the field in consequence of the Resolution of Congress published in the orders of the 2d instant is compleated and the incorporation of those who continue in service has taken place, (in order to prevent irregularity and confusion) the furloughed officers Noncommissioned officers and soldiers are to be discontinued on the returns and Muster rolls, and their Settlemts made from the rolls by which they were last Mustered.
                  Regimental Returns are to be made to the Orderly office, as soon as the incorporation has taken place.
               